DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Kahn (US Pat. 4099025) discloses an information handling system comprising: a microphone activity sensing circuit configured to couple to a microphone, the microphone activity sensing circuit including:  a hardware trigger circuit configured to detect when the filtered signal indicates that activity of the microphone exceeds a threshold level to provide a notification signal; and an indicator circuit configured to receive the notification signal and, in response to receiving the notification signal, to provide a user-perceptible indication, the indicator circuit immune to control by a processor of the information handling system.  
However, Kahn fails to teach the combination of an information handling system comprising: a microphone activity sensing circuit configured to couple to a microphone, the microphone activity sensing circuit including: a low pass filter configured to receive an output of the microphone and to provide a filtered signal; and a hardware trigger circuit configured to receive the filtered signal from the low pass filter, to detect when the filtered signal indicates that activity of the microphone exceeds a threshold level, 
Regarding independent claim 9, the prior art of record, Kahn, discloses an information handling system comprising:  a microphone activity sensing circuit configured to couple to a microphone, the microphone activity sensing circuit including:  a hardware trigger circuit configured to detect when the filtered signal indicates that activity of the microphone exceeds a threshold level; and an indicator circuit configured to receive the notification signal and, in response to receiving the notification signal, to provide a user-perceptible indication, the indicator circuit immune to control by a processor of the information handling system.  
However, Kahn fails to teach the combination of an information handling system comprising:  a microphone activity sensing circuit configured to couple to a microphone, the microphone activity sensing circuit including:  a low pass filter configured to receive an output of the microphone and to provide a filtered signal; a hardware trigger circuit configured to receive the filtered signal from the low pass filter, to detect when the filtered signal indicates that activity of the microphone exceeds a threshold level, and, 
Regarding independent claim 11, the prior art of record, Kahn discloses an information handling system comprising:  a microphone activity sensing circuit configured to couple to a microphone, the microphone activity sensing circuit including:  a hardware trigger circuit configured to detect when the filtered signal indicates that activity of the microphone exceeds a threshold level, and, in response to receiving the notification signal, to provide a user-perceptible indication, the indicator circuit immune to control by a processor of the information handling system.  
However, Kahn fails to teach the combination of an information handling system comprising:  a microphone activity sensing circuit configured to couple to a microphone, the microphone activity sensing circuit including: a low pass filter configured to receive an output of the microphone and to provide a filtered signal; and a hardware trigger         circuit configured to receive the filtered signal from the low pass filter, to detect when     the filtered signal indicates that activity of the microphone exceeds a threshold level,     and, in response to detection of the microphone activity exceeding the threshold level,   to provide a notification signal: and an indicator circuit configured to receive the             notification signal and, in response to receiving the notification signal, to provide            a user-perceptible indication, the indicator circuit immune to control by a processor of the information handling system, wherein the notification signal causes the indicator circuit to actuate a piezoelectric speaker to saturate a dynamic range of the microphone.  The distinct features, as disclosed in independent claims 1, 9 and 11 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654